DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-16, filed November 30, 2020, are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 30, 2020, and October 4, 2021, are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DEVICE, METHOD AND SYSTEM FOR DISPLAYING A COMBINED IMAGE REPRESENTING A POSITION OF A SENSOR HAVING A DEFECT AND A VEHICLE.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “position-related information acquisition unit” of claim 1,
the “display controller” of claim 1,
the “defect detector” of claim 16,
the “position-related information acquisition unit” of claim 16, and 
the “display controller” of claim 16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-10 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the combined image obtained by combining an image representing a relative position of the information processing device with respect to the vehicle" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 introduces “a combined image obtained by combining a defect image … with a vehicle image” (lines 4-6), but there is no prior antecedent basis for a combined image that is obtained by combining an image representing a relative position of the information processing device with respect to the vehicle as recited in claim 2.
Claim 5 recites a similar limitation and is also indefinite for substantially the same reason as claim 2.  Claims 6-7 include the indefinite limitations of claim 5, and therefore are also indefinite.


Claim 2 recites the limitation "the vehicle image overlooking the vehicle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 introduces “a vehicle image reflecting the vehicle”, but there is no antecedent basis for a vehicle image “overlooking” the vehicle as recited in claim 2.
Claim 5 recites a similar limitation and is also indefinite for substantially the same reason as claim 2.  Claims 6-7 include the indefinite limitations of claim 5, and therefore are also indefinite.

Claim 3 recites the limitation "the vehicle image of the vehicle viewed at a position of the information processing device" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 introduces “a vehicle image reflecting the vehicle”, but there is no antecedent basis for a vehicle image “of the vehicle viewed at a position of the information processing device” as recited in claim 3.
Claim 4 is also indefinite at least because it includes the indefinite limitation of claim 3.

Claim 5 recites the limitation "the combined image obtained by combining the defect image with computer graphics (CG) of the vehicle viewed at the position of the information processing device" in lines 7-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 introduces “a combined image obtained by combining a defect image … with a vehicle image” (lines 4-6), but there is no prior antecedent basis for a combined 
Claims 6-7 include the indefinite limitations of claim 5, and therefore are also indefinite.

Claim 5 recites the limitation "the combined image obtained by combining the defect image with a captured image obtained by capturing an image of the vehicle using a camera at the position of the information processing device" in lines 10-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 introduces “a combined image obtained by combining a defect image … with a vehicle image reflecting the vehicle” (lines 4-6), but there is no prior antecedent basis for the combined image obtained by combining the defect image with a captured image obtained by capturing an image of the vehicle using a camera at the position of the information processing device, as recited in claim 5.
Examiner notes that while the “captured image” of claim 5 could be a specific type of vehicle image, the claim does not make this clear, instead referring separately to “a vehicle image” in claim 1 and “a captured image” in claim 5.
Claims 6-7 include the indefinite limitations of claim 5, and therefore are also indefinite.


The term “around” in claim 8 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The phrase “parts around the sensor” indicates that the parts must be positioned close to the sensor (see e.g. [0193] of the published application), but it is unclear how close the parts must be to the sensor in order to be considered “around” them.  Do parts 1 cm away from the sensor qualify as being “around the sensor”?  What about parts 10 cm away?  What about parts 2 meters away?  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.
Claims 9 and 10 are also indefinite at least because they include the indefinite limitation of claim 8.

Claim 16 recites “a sensor” at line 2, then recites “a sensor” again at line 8.  It is unclear whether the two sensors are the same, or different sensors.  Use of the word “a” suggests that the two sensors are different.  However, claim 16 indicates that the first-recited sensor has a defect and also indicates that the second-recited sensor has a defect, which suggests that the two sensors are the same.  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.  The claim should be amended to either refer back to the first-recited sensor, or to clearly differentiate between two different sensors by giving them different names.
Claim 16 similarly recites “a defect” twice (lines 3 and 8), which renders the claim further indefinite for substantially the same reasons discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 8, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Park’ (US 2019/0196680 A1) in view of ‘Sun’ (US 2019/0149813 A1).
Regarding claim 1, Park teaches an information processing device (e.g. Figs. 1A-1C; Fig. 2, Mobile terminal 100) comprising:
a position-related information acquisition unit (This limitation invokes 35 U.S.C. 112(f) – see above; The corresponding structure includes a computer performing the function – see e.g. [0199] et seq. of the published application; Park teaches such computer implementation – see e.g. Fig. 1A) configured to acquire position-related information about a relative position or direction with respect to a vehicle ([0186], location of device is determined and used to calculate relative distance from vehicle; Figs. 4A-C, [0187] et seq., relative position of device is used to navigate to the vehicle and achieve a desired relative position); and 
a display controller (see previous note regarding ‘112(f)) configured to display a combined image (Figs. 6A-C, images displayed on screen 151) obtained by combining a defect image representing a position of a sensor having a defect from among sensors mounted on the vehicle (Figs. 6A-C, [0211] et seq., defect image includes graphic objects 610, 620 and 630, which indicate parts of the vehicle that are damaged/defective; see Note Regarding Sensor below) with a vehicle image reflecting the vehicle (Figs. 6A-C, [0211] et seq., the defect indications are superimposed on a vehicle image reflecting the vehicle as viewed from the mobile device) in response to the position-related information (e.g. [0186], image is output when position of device is within predetermined range of vehicle; Also note that the combined display changes in response to the mobile device’s position and viewing direction relative to the vehicle – see e.g. Figs. 6A-B).

Note Regarding Sensor.  Park teaches that a vehicle may have multiple damaged components (e.g. Fig. 6A, three damaged components), such as a left turn indicator ([0176]).  Park also teaches that damage may be detected based on information received from a sensor ([0224]).  Nevertheless, Park does not explicitly teach that one of its damaged components is a sensor having a defect from among sensors mounted on the vehicle.
(e.g. [0034], [0045]-[0049], camera may be damaged and made defective by a scratch, contamination with dirt or debris, damaged cabling, or being knocked out of alignment; Fig. 3, vehicle may include many cameras 50), and that such a defective camera sensor may be detected based on information received from the camera sensor (e.g. [0032]-[0033], [0050]).
Sun teaches that cameras serve several functions in a vehicle ([0016]), and that damage to a camera sensor may severely affect vehicle performance and safety ([0034]).  For at least this reason, camera sensor damage is a type of vehicle damage that would be important to identify and document in the vehicle inspection system of Park.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Park with the camera sensor defect detection of Sun in order to improve the device with the reasonable expectation that this would result in a device that could identify and document an important type of damage that can occur on a vehicle.  This technique for improving the device of Park was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sun.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Park and Sun to obtain the invention as specified in claim 1.	


Regarding claim 2, Park in view of Sun teaches the device of claim 1, and Park further teaches that the display controller displays the combined image obtained by combining an image representing a relative position of the information processing device with respect to the vehicle and the defect image (e.g. Fig. 6A, displayed image represents the viewpoint of the information processing device with respect to the vehicle and the defect image) with the vehicle image overlooking the vehicle in response to the position-related information (e.g. Fig. 6A, displayed image includes image of vehicle as it is overlooked from the position of the mobile device; As shown in e.g. Fig. 6B, the image changes in response to the position of the mobile device changing).

Regarding claim 3, Park in view of Sun teaches the device of claim 1, and Park further teaches that the display controller displays the combined image obtained by combining the defect image with the vehicle image of the vehicle viewed at a position of the information processing device in response to the position-related information (e.g. Figs. 6A-B, the combined image changes in response to changes in the position of the information processing device as it moves around the vehicle).

Regarding claim 4, Park in view of Sun teaches the device of claim 3, and Park further teaches that the vehicle image is computer graphics (CG) of the vehicle viewed at the position of the information processing device or a captured image obtained by capturing an image of the vehicle using a camera at the position of the information processing device (e.g. Fig. 6A, image is a captured image obtained by capturing an image of the vehicle using a camera at the position of the information processing device; e.g. [0183]).

Regarding claim 8, Park in view of Sun teaches the device of claim 1, and Park further teaches that the vehicle causes light-emitting parts around the sensor having the defect to be turned on (e.g. [0245], the vehicle may cause light emitting parts including lamps at front and rear of the vehicle to be turned on; These are light emitting parts of the vehicle; Since both lamps are included in the same vehicle as the sensor, they will be within some proximity to the sensor, and for at least this reason they will fall within the scope of being “around” the sensor).

Regarding claim 11, Park in view of Sun teaches the device of claim 1, and Sun further teaches that the sensor is a camera (see rejection of claim 1).

Regarding claim 12, Park in view of Sun teaches the device of claim 1, and Sun further teaches that the defect is dirt on the sensor (e.g. [0034], [0045]).

Regarding claim 13, Park in view of Sun teaches the device of claim 12, and Park further teaches that the defect image includes an image representing a position of the dirt on the sensor having the dirt (e.g. [0212], defect includes an image representing a position of a damaged portion of the vehicle; As explained above with respect to claims 1 and 12, the damaged portion in Park in view of Sun may be a sensor with dirt on it; In such a circumstance, the defect image would represent the position of the dirt on the sensor having the dirt).

Regarding claim 14, Park in view of Sun teaches the device of claim 1, and Park further teaches that the information processing device is a portable terminal (Figures 1-2, mobile terminal 100).

Regarding claim 15, Examiner notes that the claim recites a method that is substantially the same as the method performed by the device of claim 1.  Park in view of Sun teaches the device of claim 1.  Accordingly, claim 15 is also rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Sun for substantially the same reasons as claim 1.

Regarding claim 16, Park teaches an information processing system (e.g. Fig. 2) comprising:
a sensor configured to be mounted on a vehicle (see Note Regarding Sensor below);
a defect detector configured to detect a defect of the sensor (This limitation invokes 35 U.S.C. 112(f) – see above; The corresponding structure includes a computer performing the function – see e.g. [0199] et seq. of the published application; Park teaches such computer implementation – see e.g. Fig. 1A; Sun also teaches such computer implementation – see e.g. [0068] et seq.; see Note Regarding Sensor below);
a display unit configured to display an image (e.g. Fig. 6A, display unit 151 displays an image);
a position-related information acquisition unit (This limitation invokes 35 U.S.C. 112(f) – see above; The corresponding structure includes a computer performing the function – see e.g. [0199] et seq. of the published application; Park teaches such computer implementation – see e.g. Fig. 1A) configured to acquire position-related information about a relative position or direction with respect to a vehicle ([0186], location of device is determined and used to calculate relative distance from vehicle; Figs. 4A-C, [0187] et seq., relative position of device is used to navigate to the vehicle and achieve a desired relative position); and 
a display controller (see previous note regarding ‘112(f)) configured to display a combined image (Figs. 6A-C, images displayed on screen 151) obtained by combining a defect image representing a position of a sensor having a defect from among sensors mounted on the vehicle (Figs. 6A-C, [0211] et seq., defect image includes graphic objects 610, 620 and 630, which indicate parts of the vehicle that are damaged/defective; see Note Regarding Sensor below) with a vehicle image reflecting the vehicle (Figs. 6A-C, [0211] et seq., the defect indications are superimposed on a vehicle image reflecting the vehicle as viewed from the mobile device) in response to the position-related information (e.g. [0186], image is output when position of device is within predetermined range of vehicle; Also note that the combined display changes in response to the mobile device’s position and viewing direction relative to the vehicle – see e.g. Figs. 6A-B).

Note Regarding Sensor.  Park teaches that a vehicle may have multiple damaged components (e.g. Fig. 6A, three damaged components), such as a left turn indicator ([0176]).  Park also teaches that damage may be detected based on information received from a sensor ([0224]).  Nevertheless, Park does not explicitly teach that one of the vehicle’s damaged components is a sensor having a defect from among sensors mounted on the vehicle, nor does Park explicitly teach that a defect detector is configured to detect a defect of the sensor.
However, Sun does teach that one component of a vehicle that may be damaged is one of plural camera sensors (e.g. [0034], [0045]-[0049], camera may be damaged and made defective by a scratch, contamination with dirt or debris, damaged cabling, or being knocked out of alignment; Fig. 3, vehicle may include many cameras 50), and that such a camera sensor defect may be detected based on information received from the camera sensor (e.g. [0032]-[0033], [0050]).
Sun teaches that cameras serve several functions in a vehicle ([0016]), and that damage to a camera sensor may severely affect vehicle performance and safety ([0034]).  For at least this reason, camera sensor damage is a type of vehicle damage that would be important to identify and document in the vehicle inspection system of Park.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Park with the camera 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Park and Sun to obtain the invention as specified in claim 16.	


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Sun as applied above, and further in view of ‘Bauer’ (US 6,550,949 B1).
Regarding claim 10, Park in view of Sun teaches the device of claim 8.
Park teaches turning on front and rear lamps of a vehicle ([0245]).  Park does not teach that the sensor includes the light-emitting parts of these lamps.
Sun teaches a camera sensor of a vehicle (e.g. Fig. 3, cameras 50), but does not explicitly teach that this camera sensor includes light-emitting parts of a front or rear lamp of a vehicle.
However, Bauer does teach a vehicle camera sensor that includes light-emitting parts (e.g. Figs. 8-9; Col. 8, lines 29-32) and is part of a front or rear lamp of a vehicle (e.g. Col. 11, lines 40-46).
Bauer teaches that it is desirable to capture images around a vehicle, such as at the rear of the vehicle, to do so using cameras that are mounted in relatively covert and aesthetically pleasing locations, and to do so in a practical and economical way from a (e.g. Col. 2, lines 11-18).  Bauer teaches that these goals are achieved by its combination of a camera sensor with light-emitting parts (e.g. Col 2, lines 19-26).
Were the vehicle of Park modified to use the camera-integrated lamps of Bauer, then the sensor would include the light-emitting parts as required by claim 10.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle of Park in view of Sun as applied above with the lamp-integrated camera of Bauer in order to improve the vehicle with the reasonable expectation that this would result in a vehicle that was able to capture images using cameras mounted in desirably covert and aesthetically pleasing locations in a manner that was practical and economical from a manufacturing standpoint.  This technique for improving the vehicle of Park in view of Sun was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bauer.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Park, Sun and Bauer to obtain the invention as specified in claim 10.	

Claims Not Rejected Over Prior Art
Examiner notes that claims 5-7 and 9 have not been rejected under 35 U.S.C. 102 or 103.  However, these claims are rejected under 35 U.S.C. 112(b), and therefore are not in condition for allowance at this time.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
‘Abdel-Rahman’ (US 2015/0371455 A1)
Provides an augmented reality display on a user’s cell phone to address a fault detected by vehicle self-diagnostics 
‘May’ (US 2014/0232869 A1)
Teaches an algorithm for automatically detecting dirt on a camera and triggering an alert 
‘Swenson’ (US 2019/0279438 A1)
Uses AR display to guide user to a faulty part on a vehicle and provide instructions for servicing the part
‘Wagstaff’ (US 2018/0342054 A1)
Uses sensors to detect an anomaly in an object, such as an engine, and provides an AR/VR display localizing the anomaly and providing instructions for maintenance to a user 
‘Vijayan’ (US 2019/0066408 A1)
Example of a display with a CG car and indications of defect locations – e.g. Figure 12
‘Park-898’ (KR 10-2017-0032898 A)
Teaches a pointer 150 that shines a light onto defective components of a vehicle – Figures 11-12

‘Cho’ (KR 10-2016-0091168 A)
Has AR view on a mobile device that indicates a defective battery – see Figure 16

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669